IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF A                     §
  MEMBER OF THE BAR OF THE               § No. 28, 2019
  SUPREME COURT OF                       §
  DELAWARE:                              § ODC File No. 113805-B
                                         §
  SEAN K. HORNBECK,                      §
                                         §
        Respondent.                      §

                          Submitted: January 3, 2019
                           Decided: January 23, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

      Upon receipt of a request to impose reciprocal discipline on a member

of the Delaware Bar, it appears to the Court that:

      (1)    This is a lawyer disciplinary proceeding.        The Office of

Disciplinary Counsel initiated proceedings seeking reciprocal discipline

against the respondent, Sean K. Hornbeck. The ODC asserted that Hornbeck

had been disbarred by the Supreme Court of Tennessee on February 16, 2018

for numerous violations of the Tennessee Rules of Professional Conduct. This

Court previously transferred Hornbeck to disability inactive status in 2009.

      (2)    In accordance with Rule 18 of the Delaware Lawyers’ Rules of

Disciplinary Procedure, the Board on Professional Responsibility sent a notice

to Hornbeck of the Tennessee order and directed him or his counsel to inform
the Board and the Court of any claim he might have regarding why the

identical discipline of disbarment should not be imposed in Delaware.

Hornbeck did not respond. On January 3, 2019, in accordance with Rule

18(d), the Board filed its report with this Court recommending that Hornbeck

be disbarred from the practice of law in Delaware.

      (3)    The Court has considered the matter carefully. We find the

Board’s recommendation of disbarment to be appropriate. We therefore

accept the Board’s findings and recommendations for discipline. Hornbeck

shall be removed from disability inactive status and disbarred.

      NOW, THEREFORE, IT IS ORDERED that Sean K. Hornbeck is

hereby removed from disability inactive status and DISBARRED from the

practice of law in Delaware. His name shall be stricken immediately from the

roll of attorneys licensed to practice before the Courts of this State. The Office

of Disciplinary Counsel shall disseminate this Order in accordance with Rule

14 of the Delaware Lawyers’ Rules of Disciplinary Procedure.

                                         BY THE COURT:

                                         /s/ Collins J. Seitz, Jr.
                                                Justice




                                     2